Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00115-CR
NO.
14-04-00116-CR
____________
 
JOSE ERASMO
LESSO, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County,
Texas
Trial Court Cause Nos. 947,622
& 947,850
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of two
offenses of aggravated robbery.  On
December 29, 2003, the trial court sentenced appellant to confinement for
thirteen years in the Institutional Division of the Texas Department of
Criminal Justice and assessed a fine of $10,000 in each case.  No timely motions for new trial were
filed.  Appellant=s pro se notice of appeal was not
filed until February 2, 2004.[1]




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal, and it can take no action
other than to dismiss the appeal.  Id.
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).
 




[1]  The record
indicates appellant mailed the notice on January 29, 2004, one day after its
due date.